Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 187-206 are pending, and examined herein on the merits. 

Claim Objections
Claims 197, and 206 are objected to because of the following informalities:  Claims 197, and 206 should recite “the second phase” and not “a second phase”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 187-198, 199-206 are rejected under 35 U.S.C. 103(a) as being unpatentable over Perricone et al. (US 2014/0271732, PTO-892), in view of Martin et al. (US patent 5,602,183, PTO-892); in view of Jung So et al. (Prev. Nutr. Food Sci. 2014, 19, pages 129-135, PTO-892 of record in the Parent), and as evidenced by Wink et al. (PNAS USA, 90, 9813 – 9817, 1993, PTO-892).
Perricone teaches compositions and methods for topical or transdermal delivery for treatment of wounds and/or promoting wound healing. Perricone teaches an emulsion composition comprising a first and a second phase for transdermal delivery comprising lecithin used to promote wound healing when applied to the skin.  See para [0006]. In some cases, the composition may include nitric oxide and/or peptides. See abstract. Perricone teaches the nitric oxide and/or peptide may be present within a first phase comprising a lecithin such as phosphatidylcholine (instant Claim 198).  See abstract. Perricone teaches embodiments, wherein the lecithin is present in liposomes, micelles. See abstract.  Perricone teaches the composition can take the form of a gel, a cream, a lotion, an ointment, a solution, a solid "stick," etc., that can be rubbed or sprayed onto the skin, e.g., wounded skin (Abstract, para [0014]; instant Claim 199). Perricone teaches an embodiment wherein the wound healing comprises contacting a wound on the skin of a subject with a composition comprising an emulsion comprising a first phase comprising gonadotropin-releasing hormone (GnRH), nitric oxide, and lecithin, and a second phase comprising an emulsifier (a substance that stabilizes the emulsion. See para [0006], para [0049]. Perricone teaches the lecithin may contain polyenylphosphatidylcholine (PPC) (Instant claim 199). See para [0043]. 
Perricone teaches, the presence of an emulsifier in the second phase causes the first phase comprising phosphatidylcholine or lecithin to form a liquid crystal and/or vesicles such as micelles or liposomes, wherein multilamellar structures may be present within the liquid crystal phase. See para [0048]; instant claims 194-197, 203-206.
Perricone teaches it is believed that nitric oxide forms reversible physical bonds, with phosphatidylcholine or other molecules containing one or more double bonds, which may allow nitric oxide to become entrapped and thereby remain intact for an extended period of time, e.g., during storage, but that the entrapped nitric oxide is released upon various physical agitations such as rubbing the composition against skin or a mucosal surface. See [0074]. Perricone teaches the PPC-enriched phosphatidylcholine forms a bilayer enveloping nitric oxide and/or peptide which contributes to the stability of the nitric oxide and/or peptide, by shielding the nitric oxide and/or peptide from water, and/or by enhancing its penetration into the skin or other area, e.g., a mucosal surface. See para [0045].
Perricone teaches it is surprising that a small, highly reactive molecule such as NO could be stabilized when entrapped within a PPC-enriched phosphatidylcholine, especially when it would have been expected that a molecule as small as NO would readily diffuse away from such compositions and/or would have reacted with water that is typically present within such compositions (p [0074]).  
Perricone teaches the composition may be prepared by mixing a first phase and a second phase together, then passing nitric oxide through the mixture, wherein the second phase can comprise an emulsifier and the first phase can comprise a lecithin such as PPC-enriched phosphatidylcholine.  Perricone teaches other components are also mixed into the composition, before or after (or while) adding nitric oxide, for example, transdermal penetration enhancers, adjuvants, polyglycols, surfactants, lubricants, etc. (p [0065]).
Perricone teaches the compositions of the invention can be used to promote any wound healing by applying the composition to an existing wound including an anal fissure, a surgical site, a trauma site, a burn, an abrasion, a sunburn, a cut or laceration on the skin, or any other damaged region of the skin. See para [0079]; Claims 4 – 10.
Perricone does not teach a composition comprising phloroglucinol and pyruvic acid and/or a pyruvate salt.
Martin teaches dermatological wound healing compositions used in dermatological wound-healing topical pharmaceutical products comprising (a) pyruvic acid or pharmaceutically acceptable salts of pyruvic acid, (b) an antioxidant, and (c) a mixture of saturated and unsaturated fatty acids wherein the fatty acids are those fatty acids required for the repair of cellular membranes and resuscitation of mammalian cells. See Abstract, column 1. Martin teaches that the salts of pyruvic acid are selected from the group of salts consisting of sodium pyruvate, potassium pyruvate, magnesium pyruvate, calcium pyruvate, zinc pyruvate, manganese pyruvate, lithium pyruvate and the like, and mixtures thereof, most preferably, the pyruvate is sodium pyruvate (columns 11 – 12, bridging paragraph; instant Claims 190-192).  Martin teaches in a preferred embodiment, pyruvate is present in the therapeutic wound healing composition in an amount from about 10% to about 50% (column 10, lines 17 – 22). Martin teaches in a preferred embodiment, the mixture of saturated and unsaturated fatty acids comprises lecithin (phosphatidylcholine) (column 14, lines 55 – 67, figure, column 15).  
Martin teaches wound healing composition comprising a combination of pyruvic acid or pharmaceutically acceptable salts of pyruvic acid, an antioxidant (e.g. lactic acid, ascorbic acid and vitamin E), and a mixture of saturated and unsaturated fatty acids, surpassed the predicted outcomes, clearly demonstrating unpredicted synergy (Summary Analysis of the Data from Studies 1 and 2).
However, Martin also teaches, in FIG. 3, the effectiveness of sodium pyruvate (NaP) in reducing the level of hydrogen peroxide produced by U937 monocytic cells compared to control, and, in FIG. 6, the effectiveness of a combination of sodium pyruvate and a mixture saturated and unsaturated fatty acids in reducing hydrogen peroxide production of epidermal keratinocytes compared to sodium pyruvate without fatty acids. 
Martin teaches the types of wounds which may be healed using the wound-healing compositions are those which result from an injury which causes epidermal damage such as incisions and lacerations.  Martin teaches the topical therapeutic compositions may in addition be used in anorectal creams and suppositories to treat such conditions as pruritus ani, proctitis, anal fissures, and hemorrhoids (column 21, lines 1 – 24).
Jung So et al. teaches that phloroglucinol is an anti-oxidative agent against free radical-induced oxidative stress and stress-induced premature senescence (SIPS). See abstract. It is taught that phloroglucinol treatment attenuated H2O2-induced SIPS.
It would have been prima facie obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the topical wound healing composition of Perricone with pyruvic acid and/or a pyruvate salt, and antioxidant phloroglucinol.  One would have been motivated to do so, with a reasonable and predictable expectation of success because 1) Martin teaches pyruvic acid and salts of pyruvate and antioxidant are effective when topically applied to the skin to treat wounds in combination with lecithin, and 2) Jung So et al. teaches that phloroglucinol is an anti-oxidative agent against free radical-induced oxidative stress and stress-induced premature senescence (SIPS); Jung So et al. teaches that phloroglucinol treatment attenuated H2O2-induced SIPS.  Moreover, there would have been a reasonable expectation that modifying the wound healing composition of Perricone with pyruvic acid and/or a pyruvate salt, and antioxidants nitric oxide, phloroglucinol would lead to equally efficacious or improved wound healing efficacy compared to nitric oxide and lecithin alone (Perricone) because Martin teaches the composition comprising combining pyruvic acid and/or a pyruvate salt with a mixture saturated and unsaturated fatty acids (which includes lecithin) and all antioxidants studied, was synergistically effective in reducing the level of hydrogen peroxide in cells.  As evidenced by Wink (Title, Conclusions), nitric oxide (NO) is known to be an antioxidant that protects against hydrogen-peroxide-mediated cell damage and death, and thus may play a critical role in vivo in protecting mammalian cells from toxic oxygen reactive species.
Accordingly, there would have been a reasonable expectation that modifying the two component (nitric oxide and lecithin) wound-healing composition of Perricone with pyruvic acid and/or a pyruvate salt, and antioxidant phloroglucinol to form a composition comprising pyruvic acid and/or a pyruvate salt, lecithin, the antioxidants nitric oxide and phloroglucinol would, when applied topically to the skin, provide an improved wound-healing effect by at least in part protecting mammalian cells against hydrogen-peroxide-mediated cell damage.  
It is noted that Perricone teaches the wound-healing compositions include nitric oxide and/or peptides.  Accordingly, the peptides of Perricone are not required in the wound-healing compositions.
It would have been obvious to a person of ordinary skill in the art to determine or optimize parameters such as effective amounts of the phloroglucinol and pyruvic acid employed in the composition as in instant claims 188, 189, 200, 201 for treating vitiligo.
One having ordinary skill in the art would have been motivated to determine the effective amounts of phloroglucinol employed in the compositions, since the optimization of effective amounts of known agents to be administered, is considered well in the competence level of an ordinary skilled artisan in science, involving merely routine skill in the art. 
It has been held that it is within the skill in the art to select optimal parameters, such as amounts of ingredients, in a composition in order to achieve a beneficial effect. See In re Boesch, 205 USPQ 215 (CCPA 1980).
Regarding the recitations that the first phase comprises phloroglucinol and pyruvic acid and/or a pyruvate salt; and the second phase is substantially immiscible with the first phase, these recitations are the properties of the composition. Perricone et al., in view of Martin et al.; in view of Jung So et al. render obvious instant transdermal delivery emulsion or cream compositions obvious and the propertis are present or rendered obvious.
Regarding the recitations in claims 194, 203, that the first phase forms discrete vesicles contained with the second phase, these recitations are the properties of the composition. Perricone et al., in view of Martin et al.; in view of Jung So et al. render obvious instant transdermal delivery emulsion or cream compositions obvious and the properties are present or rendered obvious. 
Regarding the recitations in claims 195, 196, 197, 204-206, “wherein the first phase forms multilamellar liposomes within the second phase”, “wherein the formulation comprises a liquid crystal structure of the first and a second phase”, these recitations are the properties of the composition. Perricone et al., in view of Martin et al.; in view of Jung So et al. render obvious instant transdermal delivery emulsion or cream composition obvious and the property are present or rendered obvious. 


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 187-189, 190-192, 193, 194-195, 196-202, 203-204, 205-206 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 9,949,939; over claims 1-19 of U.S. Patent No. 10,314,800; over claims 1-19 of U.S. Patent No. 10,695,306, in view of Bacus (US 2015/0202187, PTO-1449), and further in view of Jung So et al. (Prev. Nutr. Food Sci. 2014, 19, pages 129-135, PTO-892). Although the claims at issue are not identical, they are not patentably distinct from each other because instant claims are drawn to a composition for transdermal delivery comprising a first phase comprising phloroglucinol and pyruvic acid and/or a pyruvate salt, and the formulation further comprises a surfactant lecithin. Claims of ‘939, ‘800, ‘306 are drawn to a method of treating vitiligo comprising an emulsion of a first phase and second phase, and the composition further comprises lecithin such as phosphatidylcholine or polyenylphosphatidylcholine. Claims of ‘939, ‘800, ‘306 do not teach phloroglucinol in the composition therein for treating vitiligo.
Bacus teaches compositions and methods for treating hypomelanotic conditions such as vitiligo and promoting melanogenesis. See Abstract. Bacus teaches patients with vitiligo often have low catalase levels and/or high H2O2 in their involved and uninvolved epidermis which is inhibitory to melanogenesis and teaches that antioxidants function to suppress oxidative stress in the melanocyte environment thus protecting melanocytes from oxidative stress induced death and/or loss of melanogenic function. See para [0047], page 3. Bacus teaches a composition comprising rapamycin, a cosmetically acceptable carrier and antioxidants such as Vitamin E, Glutathione peroxidase, Catalase or combinations thereof. See para [0046], page 3.  Bacus teaches a method of treating vitiligo comprising the step of: topically administering the composition comprising a) rapamycin; b) a cAMP activator; c) from about 0.01% to 5% of a melanogenesis activator or melanogenesis substrate; and d) from about 5 to 10% of an antioxidant. See claims 23, 28.
Jung So et al. teaches that phloroglucinol is an anti-oxidative agent against free radical-induced oxidative stress and stress-induced premature senescence (SIPS). See abstract. It is taught that phloroglucinol treatment attenuated H2O2-induced SIPS.
It would have been obvious to a person of ordinary skill in the art to employ an anti-oxidant such as phloroglucinol in the composition taught by ‘939, ‘800, ‘306 containing pyruvic acid and/or a pyruvate salt for treating vitiligo because 1) Bacus teaches that composition comprising an antioxidant are effective in treating vitiligoa; Bacus teaches that patients with vitiligo often have low catalase levels and/or high H2O2 in their epidermis which is inhibitory to melanogenesis antioxidants will function to suppress oxidative stress in the melanocyte environment and protect melanocytes from oxidative stress induced death and/or loss of melanogenic function, 2) Jung So et al. teaches that phloroglucinol is an anti-oxidative agent against free radical-induced oxidative stress and stress-induced premature senescence (SIPS); Jung So et al. teaches that phloroglucinol treatment attenuated H2O2-induced SIPS. As such, there would have been a reasonable expectation that an antioxidant such as phloroglucinol when combined with the ingredients in the topical composition of ‘939, ‘800, ‘306 would also, when applied topically to the skin of a subject having vitiligo, advantageously suppress oxidative stress in the melanocyte environment and protect melanocytes from oxidative stress induced death and/or loss of melanogenic function.
It would have been obvious to a person of ordinary skill in the art to determine or optimize parameters such as effective amounts of the phloroglucinol employed in the composition as in instant claim 188, 200 for treating vitiligo.
One having ordinary skill in the art would have been motivated to determine the effective amounts of phloroglucinol employed in the compositions, since the optimization of effective amounts of known agents to be administered, is considered well in the competence level of an ordinary skilled artisan in science, involving merely routine skill in the art. Further, Bacus teaches that the antioxidant is employed in an amount of 5 to 10%.
It has been held that it is within the skill in the art to select optimal parameters, such as amounts of ingredients, in a composition in order to achieve a beneficial effect. See In re Boesch, 205 USPQ 215 (CCPA 1980).
It would have been obvious to a person of ordinary skill in the art to employ pyruvate salt such as sodium pyruvate, lithium pyruvate or magnesium pyruvate as in instant claims 190-192 because ‘939, ‘800, ‘306 teach that pyruvic acid and/or a pyruvate salt can be employed; and sodium pyruvate, lithium pyruvate or magnesium pyruvate are well known salts of pyruvic acid.
Regarding the recitations that the first phase comprises phloroglucinol and pyruvic acid and/or a pyruvate salt; and the second phase is substantially immiscible with the first phase, these recitations are the properties of the composition. Claims of ‘939, ‘800, ‘306 in view of Bacus (US 2015/0202187, PTO-1449), and further in view of Jung So et al. render obvious instant transdermal delivery cream composition obvious and the property are present or rendered obvious.
Regarding the recitations in claims 194, 203, that the first phase forms discrete vesicles contained with the second phase, these recitations are the properties of the composition. Claims of ‘939, ‘800, ‘306 in view of Bacus (US 2015/0202187, PTO-1449), and further in view of Jung So et al. render obvious instant transdermal delivery cream, emulsion composition obvious and the properties are present or rendered obvious.
Regarding the recitations in claims 195, 196, 204-205, wherein the first phase forms multilamellar liposomes within the second phase, these recitations are the properties of the composition. Claims of ‘939, ‘800, ‘306 in view of Bacus (US 2015/0202187, PTO-1449), and further in view of Jung So et al. render obvious instant transdermal delivery cream composition obvious and the property are present or rendered obvious.


Claims 187-198, 199-206 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 11,351,129, in view of Bacus (US 2015/0202187, PTO-1449), and further in view of Jung So et al. (Prev. Nutr. Food Sci. 2014, 19, pages 129-135, PTO-892). Although the claims at issue are not identical, they are not patentably distinct from each other because instant claims are drawn to a composition for transdermal delivery comprising a first phase comprising phloroglucinol and pyruvic acid and/or a pyruvate salt, and the formulation further comprises a surfactant lecithin. Claims of ‘129 are drawn to a composition for transdermal delivery comprising a first phase and second phase, the first phase comprising water and pyruvic acid and/or a pyruvate salt and the composition further comprises lecithin such as phosphatidylcholine or polyenylphosphatidylcholine. The specification or ‘129 teaches that the composition therein is used for treating vitiligo.
Claims of ‘129 do not teach phloroglucinol in the composition therein. 
Bacus teaches compositions and methods for treating hypomelanotic conditions such as vitiligo and promoting melanogenesis. See Abstract. Bacus teaches patients with vitiligo often have low catalase levels and/or high H2O2 in their involved and uninvolved epidermis which is inhibitory to melanogenesis and teaches that antioxidants function to suppress oxidative stress in the melanocyte environment thus protecting melanocytes from oxidative stress induced death and/or loss of melanogenic function. See para [0047], page 3. Bacus teaches a composition comprising rapamycin, a cosmetically acceptable carrier and antioxidants such as Vitamin E, Glutathione peroxidase, Catalase or combinations thereof. See para [0046], page 3.  Bacus teaches a method of treating vitiligo comprising the step of: topically administering the composition comprising a) rapamycin; b) a cAMP activator; c) from about 0.01% to 5% of a melanogenesis activator or melanogenesis substrate; and d) from about 5 to 10% of an antioxidant. See claims 23, 28.
Jung So et al. teaches that phloroglucinol is an anti-oxidative agent against free radical-induced oxidative stress and stress-induced premature senescence (SIPS). See abstract. It is taught that phloroglucinol treatment attenuated H2O2-induced SIPS.
It would have been obvious to a person of ordinary skill in the art to employ an anti-oxidant such as phloroglucinol in the composition taught by ‘129 containing pyruvic acid and/or a pyruvate salt with the expectation of success of employing the composition for treating vitiligo because 1) Bacus teaches that composition comprising an antioxidant are effective in treating vitiligoa; Bacus teaches that patients with vitiligo often have low catalase levels and/or high H2O2 in their epidermis which is inhibitory to melanogenesis antioxidants will function to suppress oxidative stress in the melanocyte environment and protect melanocytes from oxidative stress induced death and/or loss of melanogenic function, 2) Jung So et al. teaches that phloroglucinol is an anti-oxidative agent against free radical-induced oxidative stress and stress-induced premature senescence (SIPS); Jung So et al. teaches that phloroglucinol treatment attenuated H2O2-induced SIPS. As such, there would have been a reasonable expectation that an antioxidant such as phloroglucinol when combined with the ingredients in the topical composition of ‘129 would also, when applied topically to the skin of a subject having vitiligo, advantageously suppress oxidative stress in the melanocyte environment and protect melanocytes from oxidative stress induced death and/or loss of melanogenic function.
It would have been obvious to a person of ordinary skill in the art to determine or optimize parameters such as effective amounts of the phloroglucinol employed in the composition as in instant claim ‘129 for treating vitiligo.
One having ordinary skill in the art would have been motivated to determine the effective amounts of phloroglucinol employed in the compositions, since the optimization of effective amounts of known agents to be administered, is considered well in the competence level of an ordinary skilled artisan in science, involving merely routine skill in the art. Further, Bacus teaches that the antioxidant is employed in an amount of 5 to 10%.
It has been held that it is within the skill in the art to select optimal parameters, such as amounts of ingredients, in a composition in order to achieve a beneficial effect. See In re Boesch, 205 USPQ 215 (CCPA 1980).


Prior Art made of Record:
WO "2007035311"


Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHOBHA KANTAMNENI, Ph.D whose telephone number is (571)272-2930.  The examiner can normally be reached on Monday to Friday; 8.00 am-4.30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel, Ph.D can be reached on 571-270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/SHOBHA KANTAMNENI/Primary Examiner, Art Unit 1627